                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
 SCOTT T. HARMON,                                 )     Civil Action No. 2:17-cv-01653
                                                  )
                          Plaintiff,              )     Magistrate Judge Lisa Pupo Lenihan
                                                  )
                         v.                       )
                                                  )
 DENNIS GIBBS, et al.,                            )
                                                  )
                          Defendants.             )

                                               ORDER

       IT IS ORDERED this 14th day of February, 2019, that since this case has been assigned to a

Magistrate Judge, each party must execute and file the form consenting to the jurisdiction of the

Magistrate Judge or selecting the option to have the case randomly assigned to a District Judge no

later than February 28, 2019. The applicable form is available on the Courts website at

www.pawd.uscourts.gov in the forms section. THE EVENT USED FOR DOCKETING THIS

FORM IS FOUND UNDER “OTHER DOCUMENTS”, CALLED “CONSENT TO TRIAL BY

MAGISTRATE JUDGE OR DISTRICT JUDGE”. If the parties elect to have the case assigned to

a District Judge, Magistrate Judge Lisa Pupo Lenihan will continue to manage the case as provided

for in Local Rule 72G.


                                                            s/Lisa Pupo Lenihan
                                                            Lisa Pupo Lenihan
                                                            United States Magistrate Judge

cc: Counsel of record

     Scott T. Harmon
     KH-5738
     S.C.I. Greene
     175 Progress Drive
     Waynesburg, PA 15370
